Citation Nr: 0019568	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for renal failure, to 
include on a secondary basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran testified before the undersigned Member of 
the Board at a videoconference hearing in July 1999.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
renal failure secondary to service-connected lymphoma is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for renal 
failure secondary to service-connected lymphoma is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  In 
addition, 38 C.F.R. § 3.310(a) (1999) provides that 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Further, any increase in severity of a 
nonservice-connected disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The Court of Appeals for the Federal Circuit (Federal 
Circuit) has reiterated that the standard of proof it 
affirmed in Epps emphasizes that a well-grounded claim need 
only be plausible or capable of substantiation and that such 
a claim need not be conclusive but only possible.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  In Hensley the Federal 
Circuit went on to state that the threshold established for 
assessing whether a claim is well grounded has long been 
understood to be uniquely low, and its opinion in Epps did 
not change that.  

In this case, service connection has been granted for non-
Hodgkin's lymphoma, and the veteran contends that 
chemotherapy and other medications for his lymphoma caused 
his renal failure.  At his videoconference hearing in July 
1999, the veteran testified that while he was undergoing the 
treatment for his cancer he was told he had some renal 
problems that could have been related to or caused by the 
medication he was given for the cancer.  The record shows 
that the veteran underwent chemotherapy for his lymphoma in 
early 1991 followed by radiation therapy, which was completed 
in June 1991.  

In support of his claim, the veteran has submitted an August 
1999 letter from Mark L. Segal, M.D.  Dr. Segal, an 
oncologist, stated that he had cared for the veteran's 
lymphoma since 1994 [sic].  (Records in the file indicate 
treatment by Dr. Segal since 1991.)  In his letter, Dr. Segal 
stated that the veteran had some baseline renal abnormalities 
that may have been aggravated by episodes of dehydration 
during chemotherapy for the lymphoma.  Dr. Segal stated that 
in addition it was possible that one of the chemotherapy 
therapeutic agents such as Methotrexate could have also 
contributed to some renal impairment though it did not by 
itself cause the veteran's kidneys to fail to the point of 
need for dialysis.  

As Dr. Segal's statement links the veteran's current renal 
failure to treatment for the veteran's service-connected 
lymphoma on an aggravation basis, the claim for service 
connection for renal failure secondary to non-Hodgkin's 
lymphoma is well grounded.  


ORDER

The claim of entitlement to service connection for renal 
failure secondary to non-Hodgkin's lymphoma is well grounded; 
to this extent only, the appeal is granted.  


REMAND

Although Dr. Segal's statement establishes that the veteran's 
claim is well grounded, additional review of the evidence 
with a medical opinion as to whether it is at least as likely 
as not that the veteran's renal failure was chronically 
worsened by the lymphoma or the effects of its treatment is 
needed.  In this regard, pursuant to VA's duty to assist, any 
additional medical records that may be pertinent to the 
veteran's claim should be obtained.  

The Board notes that in Schroeder v. West, 212 F.3d 1265 
(2000), the Federal Circuit held that "once a veteran has 
properly made out a well-grounded claim for a current 
disability ... [VA's] duty to assist pursuant to section 
5107(a) ... attaches to the investigation of all possible ... 
causes of that current disability."  Hence, consideration of 
the merits of the veteran's claim is not limited to a 
secondary service connection basis.  If an alternative theory 
is raised by the record, either on a direct or other 
secondary basis, that must also be developed and considered.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
from whom he has received treatment for 
his lymphoma, hypertension, 
cardiovascular-renal disease and/or renal 
failure at any time since service.  With 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all identified medical 
records that have not been obtained 
previously.  In any event, with necessary 
authorization the RO should attempt to 
obtain clinical records and laboratory 
studies for the veteran from the 
following physicians:  Richard W. Liss, 
M.D., 2391 W. Broad Street, Columbus, OH 
43204; James N. Passias, D.O., 4040 E. 
Broad St., Columbus OH 43213; and Paul J. 
Grandinetti, M.D. Suburban Family Health, 
4040 E. Broad St., Columbus OH 43213.

2.  Thereafter, the RO should arrange for 
review of the entire claims file by a 
physician with expertise in renal failure 
and its management.  The physician should 
be requested to provide an opinion, with 
complete rationale, as to the etiology of 
the veteran's renal failure and its 
underlying pathology.  An opinion must be 
obtained, again with complete rationale, 
as to whether it is at least as likely as 
not that treatment for the veteran's 
lymphoma, or the side-effects of that 
treatment, caused or chronically worsened 
the veteran's renal failure.  

3.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been completed fully.  
The RO should undertake any other 
indicated development, to include any 
development necessary to assist the 
veteran in the development of any 
additional theories of the claim, if 
appropriate.  See Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  Thereafter, 
the RO should readjudicate entitlement to 
service connection for renal failure, to 
include on a secondary basis.  

If the benefit sought on appeal remains denied, the RO should 
issue a supplemental statement of the case, and the veteran 
and his representative should be given an appropriate 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to the final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



